Wayne Ray Frederick v. State of Texas















IN THE
TENTH COURT OF APPEALS
 

No. 10-01-071-CR

     WAYNE RAY FREDERICK,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 220th District Court
Hamilton County, Texas
Trial Court # 00-03-07082
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      On March 1, Wayne Ray Frederick filed a notice of appeal.  Subsequently, the trial court
granted him a new trial.  He now files, along with the State, a “joint motion to dismiss or abate
appeal.”  That motion does not comply with the Rules of Appellate Procedure.  See Tex. R. App.
P. 42.2(a).  Nevertheless, because we no longer have jurisdiction over this cause, we will dismiss
the appeal.
      The judgment in this case has been set aside and the parties restored to their position before
trial.  Thus, Frederick has received all of the relief to which he is entitled.  We have not issued
a decision in this appeal, and the same is now moot.  Mendoza v. State, 935 S.W.2d 501, 504
(Tex. App.—Waco 1996, no pet.).  This appeal is dismissed for want of jurisdiction.  Id. 
 
                                                                       PER CURIAM


Before Chief Justice Davis,
          Justice Vance, and
          Justice Gray
Dismissed
Opinion delivered and filed May 30, 2001
Do not publish